Title: Abigail Adams to James Lovell, 12 September 1781
From: Adams, Abigail
To: Lovell, James


     
      
       Sepber 12 1781
      
     
     I cannot swallow your prohibition with a good grace and yet I am glad I know the real cause of Marias Silence to my repeated invitation. On one account I could have wished that the Letter containing the conference between Portia and Cornelia might not have been com­municated. Portia is loth that Maria should be witness to the freedom of her pen least unknowing to all the circumstances which have calld it forth she should judge hardly of her intentions.—Of her Friend she is not affraid, yet when she sees him so nearly touched she feels both pain and pleasure. In the anxiety he discovers, he gives full proof of the Sincerity of his attachment where alone it is due, and if he feels a pain let it serve to Gaurd his words and actions with the Strictest Scrutiny. The unhappy of every denomination have a claim upon a Benevolent Heart—yet I know not, if that very principal which leads us to sympathize with the afflicted may not so deeply Interest a Generous mind, as to be miscontrued by a world too apt to judge more by outward appearance than to trace the real Source from whence they Spring.
     I had no thoughts of entering deeply or so seriously into matters which personally so little concernd me as I find I have insensibly been drawn into, but if you have no other cause for uneasyness than what has fallen from my pen let not that wound you. You have sometimes given a latitude to your pen which I thought exceptionable and I have ever told you so with the fredom of a Friend. At the same time I could not hear unkind or injurious reflections and insinuations without hinting them to you—and wishing you to remove one great cause from whence I supposed them to arise. But no intimation could have possibly escaped me where I know you to repose your utmost confidence. Maria therefore might have visited B——n unpoisoned even by Cornelia who is not a resident here and who had she been would not have wounded her. But to be very sincere Sir I do not think female Slander has been the busyest—you might possibly find it in the city where you reside. I wish to close a subject upon which too much has prehaps been already written by one who has no other claim to attention than Friendship may demand and who thinks too favourably of the party to give credit to more than a degree of imprudence. If I was possessd of Parissian delicacy I might notice your consequences, but as I am not I can only advise to discretion.
     I freely own I should have been made misirable for a time under certain circumstances. Too great anxiety put a period to the existance of one at the very time you have hinted at and came nigh finishing the other.
     Heaven only knows what might have been the concequences under a still greater degree of anxiety.
     Are you very sick?—poor Maria—how anxious must She feel. Why did you not leave that pestilential air before this Sickly Season. You have scarcly ever escaped—why will you not learn prudence? Have you a good Nurse? You ought to have. I know from the Benevolence of your own Heart you would make a good one. Gladly would Portia administer to your relief were you within her reach. Tis due to the Friendly hand which neither pain or Sickness could ever restrain from affording ease and satisfaction to a mind possibly too anxious—and it has done so in the assureances given that no ill will presided in your assembly whose measures have lately given me pain. For myself I have little ambition or pride—for my Husband I freely own I have much. With him this rustick cottage would yeald me all that high fancy forms or lavish hearts could wish—Truth Goodness honour Harmony and Love—Retirement rural quiet Friendship Books—ease and alternate Labour—usefull life—progressive Virtue, and approveing Heaven.
     But since the stormy Scenes of life have disturbed this peacefull tranquility and calld him forth a principal actor upon the Stage, my ambition is that he exhibits there a character which shall do Honour to his country whilst he secures to it Freedom, independance, and fame. And whilst he is invariably persueing its best Interest divested as I know him to be of self Interested views and private Emolument, Gaurd and protect his Honour ye who ought to be a terror to evil doers and a praise to those who do well.
     You will have received Col. Laurence John Laurens before this reaches you. I was much dissapointed in not hearing from his transatlantick Excellency as the British call him by Col. Laurence. I hope however that congress have dispatches from him. Mr. Laurence is a Gentleman of so much dispatch that I had no opportunity to see him. We have some curious publications in our papers since his arrival which I believe with discretion.
     I hope he has succeeded well, if he has not I dare say it has not been oweing to want of zeal, firmness or industry. If any thing is communicable I hope you will be well enough to let me hear from you. I shall be very anxious till I do for I assure you I feel much Interested in your Health and happiness a large share of which is most sincerely wished you by your ever affectionate Friend,
     
      Portia
     
    